Case 1:19-cr-02032-SMJ   ECF No. 204-5   filed 09/21/20   PageID.1590 Page 1 of 7




38                               EXHIBIT E
Case 1:19-cr-02032-SMJ   ECF No. 204-5   filed 09/21/20   PageID.1591 Page 2 of 7




39                               EXHIBIT E
Case 1:19-cr-02032-SMJ   ECF No. 204-5   filed 09/21/20   PageID.1592 Page 3 of 7




40                               EXHIBIT E
Case 1:19-cr-02032-SMJ   ECF No. 204-5   filed 09/21/20   PageID.1593 Page 4 of 7




41                               EXHIBIT E
Case 1:19-cr-02032-SMJ   ECF No. 204-5   filed 09/21/20   PageID.1594 Page 5 of 7




42                               EXHIBIT E
Case 1:19-cr-02032-SMJ   ECF No. 204-5   filed 09/21/20   PageID.1595 Page 6 of 7




43                               EXHIBIT E
Case 1:19-cr-02032-SMJ   ECF No. 204-5   filed 09/21/20   PageID.1596 Page 7 of 7




44                               EXHIBIT E
